HELD BY THE COURT (INGERSOLL, District Judge): That the promise, in the letter of March 5th,' to accept drafts, was only secondary, the object of the letter being to secure funds for the necessities of the- vessel, and that 'whatever repairs and supplies were furnished at Rio to the brig, were to toe paid for by the respondent; such payment not depending upon Capt. Dean’s drawing drafts, as a condition precedent. That the supplies were not furnished upon the implied authority of the master to bind the owner, whoever he may be, when in a foreign port, but upon the personal responsibility and at the special request of the respondents; that it is not, therefore, necessary to inquire whether, by his abandonment, he ceased to be the owner of the brig, although his retaining the avails of the sale of the brig would render • that seriously questionable. That the supplies being furnished on the personal responsibility of the respondent, without any agreement for a bottomry security, that security, executed after they were furnished, was without authority and void, bindr ing neither the ship nor the respondent, and no prior valid demand could be merged in pr discharged by it That, being not voidable, but void, it could not be made valid by any recognition of it as valid. That, moreover, the master of the brig, not being a party to the agreement of December 27, could not ratify the bottomry security which he executed, while the respondent in that agreement says that he was not the owner of the brig, and his ratification would not bind the brig, if that was so.
Decree, therefore, for libelants for the amount of the repairs and supplies furnished to the brig at Rio. with a reference to a commissioner to ascertain that amount